Citation Nr: 1529732	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-17 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for residuals of left inguinal herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to January 1995, February 2002 to June 2002, and November 2004 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A videoconference hearing was held in this case in May 2015.  A transcript has been associated with the Veteran's electronic claims file.

The Board notes that the Veteran filed an April 2015 notice of disagreement (NOD) over the disability rating for post-traumatic stress disorder assigned in an April 2014 rating decision.  In May 2015 the RO mailed the Veteran a letter acknowledging its receipt of the NOD, and explaining the review process.  As this matter is still being developed, it is not ripe for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his May 2015 Board hearing, Veteran and his representative stated that they would obtain outstanding records from the Veteran's physician, Dr. M.J.  However, these records have not been provided, and there was no statement made that they are unavailable (The Veteran's claims file currently has records up to May 28, 2008, that were given to VA when he first filed his claim).  Accordingly, remand is necessary so these records can be obtained.  In addition, the Board notes that while the Veteran received an additional VA examination for this disability in July 2014, a supplemental statement of the case (SSOC) was not issued, and no waiver of RO consideration was provided by the Veteran.  Therefore, the AMC should specifically consider the April 2014 examination in the SSOC that it issues pursuant to this remand.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations from the Veteran, requesting all outstanding treatment records related to his hernia, to specifically include records from Dr. M.J. dated after May 28, 2008.

2.  Upon completion of the above-requested development and any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, furnish the appellant and his representative with a SSOC and allow an appropriate period of time for response.  The SSOC should specifically consider the results of the Veteran's July 2014 VA examination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

